UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4928


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

MIGUEL ANGEL OLIVAS-ORELLANA,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge. (1:09-cr-00405-JAB-1)


Submitted:   December 16, 2011            Decided:   January 5, 2012


Before NIEMEYER, MOTZ, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, Mireille P. Clough,
Assistant   Federal   Public   Defender,  Winston-Salem,   North
Carolina, for Appellant.   Ripley Rand, United States Attorney,
Michael F. Joseph, Assistant United States Attorney, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Miguel Angel Olivas-Orellana pled guilty to unlawful

reentry of a deported alien, in violation of 8 U.S.C. § 1326(a),

(b)(2) (2006).            The district court sentenced him to a term of

eighty-four months’ imprisonment.                     Olivas-Orellana appeals his

sentence,      contending         that   the       district   court     erred    when   it

applied       the     sixteen-level        sentencing         enhancement       in    U.S.

Sentencing Guidelines Manual § 2L1.2(b)(1)(A)(ii) (2009), on the

ground     that      he     had    previously        been     deported       after   being

convicted of a crime of violence.                   We affirm.

              The enhancement Olivas-Orellana challenges was based

on his prior convictions, pursuant to a guilty plea, of three

counts of indecent liberties with a child, in violation of N.C.

Gen.     Stat.        § 14-202.1.           Olivas-Orellana            contends      these

convictions did not constitute crimes of violence.                              Whether a

prior conviction is a crime of violence is a legal issue that is

reviewed de novo.            United States v. Diaz-Ibarra, 522 F.3d 343,

347    (4th    Cir.    2008).        Olivas-Orellana          relies    on    our    recent

decision in United States v. Vann, 660 F.3d 771 (4th Cir. 2011)

(en banc) (using modified categorical approach to determine that

defendant’s         prior    North       Carolina      convictions       for     indecent

liberties were not “violent felonies” under 18 U.S.C. § 924(e)

(2006)).      However, this case is not helpful to him.



                                               2
             Ollivas-Orellana’s        reliance        on       Vann     is      misplaced

because Vann does not address the term “crime of violence” as it

is defined in USSG § 2L1.2.               Rather, Vann held that the North

Carolina indecent liberties statute, viewed in light of Begay v.

United States, 553 U.S. 137 (2008), proscribes both violent and

non-violent felonies, as the term “violent felony” is defined in

18 U.S.C. § 924(e)(2)(B).            Assuming, without deciding, that the

modified     categorical      approach        was     the       correct       one,      Vann

ultimately     determined     that    the     Government         had     not     produced

Shepard-approved      documents      to    establish        that    the       defendant’s

convictions     for     violating     N.C.     Gen.     Stat.      § 14-202.1(a)(2)

constituted     “violent      felonies”       that     would       subject        him    to

enhanced sentencing as an armed career criminal under 18 U.S.C.

§ 924(e).     Vann, 660 F.3d at 773-74.             Thus, our decision in Vann

does not determine the outcome in this case.

             Instead,    we   begin    our     analysis         with   USSG      § 2L1.2,

Application    Note     1(B)(iii)     and     the    definition        of      “crime    of

violence.”      The     definition    encompasses           a   number      of   specific

offenses, including “sexual abuse of a minor.”                           We have held

that “sexual abuse of a minor” need not be a crime that requires

the use, or threatened use, of physical force against another,

but must be a crime that prohibits the “physical or nonphysical

misuse or maltreatment of a minor for a purpose associated with

sexual     gratification.”        Diaz-Ibarra,         522      F.3d     at      350,   352

                                          3
(internal     quotation     marks    omitted)        (construing     Georgia     felony

attempted child molestation as a “crime of violence” under USSG

§ 2L1.2(b)(1)(A)(ii)).

              To    determine       whether       Olivas-Orellana’s             indecent

liberties conviction was a crime of violence as defined in USSG

§ 2L1.2, we may apply the categorical approach set out in Taylor

v.   United    States,     495    U.S.    575    (1990),      unless      the    statute

proscribes a number of offenses, not all of which qualify as

crimes of violence.         The analysis involves deciding whether “the

conduct criminalized by the statute, including the most innocent

conduct, qualifies as a ‘crime of violence.’”                       Diaz-Ibarra, 522

F.3d at 348.         To find otherwise, “there must be a realistic

possibility, not a theoretical possibility, that the state would

apply its statute to conduct that falls outside the definition

of   crime    of   violence.”        Id.       (internal      quotation     marks    and

citation omitted).         With respect to N.C. Gen. Stat. § 14-202.1,

we   conclude      that   there     is   no    realistic      probability        that    a

violation     of   the    statute    could     occur    without     the    “misuse      or

maltreatment of a minor for a purpose associated with sexual

gratification.”           Diaz-Ibarra,         522     F.3d    at    352    (internal

quotation marks and citation omitted).                  Therefore, we apply the

categorical approach; using that approach, we conclude that a

violation of N.C. Gen. Stat. § 14-202.1 constitutes a crime of

violence for purposes of USSG § 2L1.2.

                                           4
           We therefore affirm the district court’s judgment.       We

dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                              AFFIRMED




                                    5